

116 HR 1985 IH: Family Savings for Kids and Seniors Act
U.S. House of Representatives
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1985IN THE HOUSE OF REPRESENTATIVESMarch 28, 2019Ms. Porter (for herself and Ms. Herrera Beutler) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the exclusion for employer-provided
			 dependent care assistance including the limitation on dependent care
			 flexible spending arrangements.
	
 1.Short titleThis Act may be cited as the Family Savings for Kids and Seniors Act. 2.Increase in exclusion for employer-provided dependent care assistance including dependent care flexible spending arrangements (a)Increase To take into account inflation since 1986Section 129(a)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (D)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2019, the $5,000 amount in subparagraph (A) shall be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 1986 for calendar year 2016 in subparagraph (A)(ii) thereof.
						If any increase determined under this paragraph is not a multiple of $100, such increase shall be
			 rounded to the next lowest multiple of $100..
 (b)Conforming amendmentSection 129(a)(2)(A) of such Code is amended by striking $2,500 and inserting half such dollar amount. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.
			